DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (2013/0307341), Ikriannikov et al. (2012/0043923), and Adest et al. (2018/0234049).  Regarding independent claims 1 and 18, Shenoy teaches (Fig. 7) a power conversion system configured to provide a power output from a series arrangement of DC power sources, the power conversion system comprising: a plurality of DC power sources (704) connected in a series PV(n), n=1 to x; for each power source PV(n) for n=1 to x-1, an intermediate voltage converter VC(n) (706) connected directly by a conductor to a first terminal of the power source PV(n) (704 directly to the left of 706), the intermediate voltage converter VC(n) also connected directly by a conductor to a first terminal of power source PV(x) (top 704) and to a second terminal of power source PV(1) (bottom 704), the intermediate voltage converter VC(n) to boost a power output by power source PV(n) and reduce a power output by power source PV(n), as needed, to thereby stabilize power output at the first terminal of power source PV(x); and a balancer VC(x) (DC/AC inverter) connectable to the first terminal of PV(x) and to a load (AC network). ([0035], [0036])

Shenoy and Ikriannikov fail to explicitly teach the claimed voltage converter circuit configuration.  Adest teaches a similar power conversion system to that of Shenoy.  Adest teaches (Fig. 6) an intermediate bidirectional voltage converter (605) comprising a first switch (650) operable in a pulsed mode to boost a power output and a second switch (628, 630) operable in a pulsed mode to reduce a power output. ([0074])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the circuit configuration of Adest’s bidirectional voltage converter into Shenoy’s converter, since it involves a simple substitution of one circuit configuration for another to perform the same function of controlling the output power of a converter.  
Regarding claims 2, 3, and 19, Shenoy teaches a sensor to measure a current at the first terminal of each power source PV(n), and a controller to control the voltage converter in response to the measured current. ([0036])
Regarding independent claim 18 and dependent claim 4, Shenoy teaches the idea of limiting the use of the converters when possible to minimize power losses ([0035]).  Shenoy fails to explicitly teach bypassing a converter and the balancer when a difference between each 
Regarding claim 5, Adest teaches for each intermediate bidirectional voltage converter VC(n) and the balancer VC(x), the controller is configured to pulse the first switch according to a first duty cycle and the second switch according to a second duty cycle.  ([0071])
Regarding claim 6, Shenoy teaches the balancer VC(x) is configured to boost a combined output voltage of the plurality of DC power sources PV(n), n= 1 to x based upon the load, as needed.
Regarding claim 7, Shenoy teaches each power source being a solar cell or solar panel.
Regarding claim 8, Adest teaches wherein one or more of the first switching device and the second switching device comprises a MOSFET, an insulated gate bipolar transistor (IGBT), a field-effect transistor, a bipolar junction transistor, a thyristor, a gate-controlled thyristor, and a silicon-controlled rectifier. ([0074])
Regarding independent 18, in addition to the teachings discussed above in conjunction with claims 1 and 4, the Shenoy/Ikriannikov/Adest combination teach when the voltage across a selected power source PV(n) is determined to meet or exceed the threshold voltage difference compared to the voltage across a selected other power source PV(n) (As described in Ikriannikov, when a bidirectional voltage converter is operating and not bypassed), determining 
Regarding claim 20, Ikriannikov teaches for each intermediate bidirectional voltage converter VC(n), determining the first duty cycle and the second duty cycle comprises determining each duty cycle based at least in part on an impedance of a corresponding power source PV(n). ([0092]; a duty cycle that is dependent on a slowly varying parameter such as array illumination/impedance of PV cell)
Allowable Subject Matter
Claims 9 and 10 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claim 9, the specific circuit configuration claimed.  Claim 10 depends upon claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836